Carswell, Johnston, Wenzel and MaeCrate, JJ., concur; Nolan, P. J., concurs as to the affirmance of the judgment dismissing the cross complaint of defendant Cauldwell-Wingate Company, Inc., against defendant Chittenden Lumber Co., Inc., but dissents as to the reversal of that part of the judgment which is in favor of the plaintiff and against defendant Cauldwell-Wingate Company, Inc., and as to the dismissal of the complaint against that defendant, and votes for affirmance of the judgment insofar as it is in favor of plaintiff and against such defendant, on the ground that, upon the record and the charge of the court, issues of fact were presented for determination by the jury; and upon the further ground that the jury’s verdict is not against the weight of the evidence. [See post, p. 907.]